Jackson, Chief Justice.
[Blackwell was indicted and convicted of forcible entry and detainer. The proof of force introduced by the state was as follows: The prosecutrix had been living in a certain house for some little time. The defendant told her that he wanted her to move out, so that he could have the *817house, which she agreed to do as soon as she could get another place to which to move. A few daj^s afterwards, the defendant drove up to the place with a wagon loaded with his household goods, and told the prosecutrix that he-had come to move into the house. She replied that she had not obtained another house. He said that he was going to move in any way, and was going to put her things out; that Judge Harrell (the owner of the house, from whom he rented) had told him to throw her out. She objected, and did all she could to prevent it, but he put her property out of the house. He took the plates from which her children were eating and threw the victuals out-of the door, and cursed and “ went on outrageously,” and by force put her goods out of doors. She assisted in carrying some of the things, to prevent them from being broken.
On this poini, the evidence was conflicting. Amotion for a new trial was made and overruled, and defendant excepted.]